Citation Nr: 1425242	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-01 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cancer of the pharynx (claimed as throat cancer), to include as due to herbicide exposure. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a Travel Board hearing with the undersigned in April 2014.  A transcript is of record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's cancer of the pharynx is not is not causally or etiologically related to his period of active service, to include as due to herbicide exposure; the Veteran's symptoms of a pharyngeal cancer were not chronic in service, did not manifest to a compensable degree within one year of separation, and have not been continuous since service separation.


CONCLUSION OF LAW

The criteria for service connection for cancer of the pharynx have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection can also be established through application of statutory presumptions, including for chronic diseases, such as malignant tumors, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Also relevant to this claim, certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange. 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.309(e).  

The list of diseases associated with exposure to herbicide agents includes respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  38 C.F.R. § 3.309(e) (2013).  Based on Veterans and Agent Orange: Update 2010 and prior reports of the National Academy of Sciences (NAS), the Secretary has determined that a presumption of service connection based on exposure to herbicides in Vietnam is not warranted for cancers of the oral cavity, pharynx, or nasal cavity (including ears and sinuses).  The NAS found inadequate or insufficient evidence to determine whether an association existed between herbicide exposure and these types of cancers.  77 Fed. Reg. 47,924 -47,928 (Aug. 10, 2012).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, the Veteran asserts that entitlement to service connection for cancer of the pharynx is warranted because he was exposed to herbicides during Vietnam.  However, as explained above, such cancer is not a disease for which service connection can be presumed based on exposure, and his claim may not be granted by application of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6) and 3.307(e).  Moreover, there is no evidence showing that the Veteran had a malignant tumor during service or within one year of separation from active service so service connection cannot be presumed based on the provisions addressing chronic diseases found at 38 U.S.C.A. § 1112, 38 C.F.R. § 3.303(b), § 3.307, and § 3.309(a).   Therefore, the remaining issue before the Board is whether service connection can be awarded on the basis of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records are negative for any treatment related to cancer of the pharynx.  At the 1969 separation examination, the Veteran's mouth and throat were found to be clinically normal.  The Veteran also denied cancer or chronic cough in his report of medical history at that time.  

Decades after service, in 2008,  the Veteran began experiencing hoarseness and difficulty swallowing.  In 2009, he was diagnosed with squamous cell carcinoma of the pharynx.  Such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, private treatment records from Scott and White Healthcare, where the Veteran underwent chemotherapy, do not reference herbicides or Agent Orange throughout the Veteran's treatment for cancer of the pharynx.  Similarly, VA treatment records do not provide any link between the Veteran's pharyngeal cancer and active service, to include exposure to herbicide.

In short, the only evidence linking the Veteran's cancer of the pharynx to active service is the Veteran's own opinion that the disease is a result of herbicide exposure.  The Board recognizes that the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Consequently, the Board finds that a preponderance of the evidence is against the claim for service connection for cancer of the pharynx, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a December 2009 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, personnel records, private treatment records, VA treatment records, and statements in support of the claim by the Veteran and his representative.  

VA has not provided a medical opinion with regard to this claim.  However, as explained in further detail above, there is no competent and credible evidence that the Veteran had cancer of the pharynx during service; his cancer was diagnosed approximately thirty years after his discharge.  Moreover, the Board recognizes that the third prong of McLendon, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  However, other than the Veteran's statements, there is simply no objective evidence of a current disability that is associated with an in-service injury or event, to include exposure to herbicides.  As such, the Board is not required to have the Veteran undergo a VA compensation examination for a medical nexus opinion.  Id.

Additionally, the Veteran testified at a hearing before the Board in April 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).



ORDER

Entitlement to service connection for cancer of the pharynx (claimed as throat cancer), to include as due to herbicide exposure, is denied. 



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


